DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The allowable subject matter in claims 1, 8 and 15 pertains to determining at least one primary object of interest from the one or more primary objects by selectively prioritizing the one or more parameters, wherein the one or more parameters are selectively prioritized by assigning a weight to each of the one or more parameters in a repository, and wherein the one or more actions associated with the one or more primary objects is assigned a higher weiqhtaqe based on duration of appearance of the one or more primary objects; and
summarizing the multimedia content based on the at least one primary object of interest, one or more actions associated with the at least one primary object of interest, one or more interactions between the at least one primary object of interest and the one or more secondary objects, and one or more interactions between the one or more secondary objects and one or more tertiary objects.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nirav Patel can be reached on 571-270-5812.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663